818 F.2d 29Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dewey Henderson SMITH, Plaintiff--Appellant,v.Thomas R. ISRAEL, Defendant--Appellee.
No. 86-6828.
United States Court of Appeals, Fourth Circuit.
Submitted March 24, 1987.Decided May 6, 1987.

Before HALL, SPROUSE and WILKINS, Circuit Judges.
Dewey Henderson Smith, appellant pro se.
PER CURIAM:


1
Dewey Henderson Smith, a Virginia inmate, seeks to appeal from the district court's dismissal without prejudice of his civil rights complaint.


2
Smith instituted this action on September 8, 1986, and requested leave to proceed in forma pauperis.  At the court's request, the Virginia Department of Corrections furnished a record of Smith's inmate trust fund.  The record showed that deposits totaling $123.13 had been made in the six months immediately preceding the submission of the complaint.  Pursuant to Evans v. Croom, 650 F.2d 521 (4th Cir. 1981), cert. denied, 454 U.S. 1153 (1982), the court on October 2, 1986, ordered Smith to pay a partial filing fee of $18.47 or present any special circumstances which would justify a different payment or no payment at all.


3
On October 7, 1986, Smith sought an explanation of the district court's method of arriving at the amount of the partial filing fee.  In an October 14, 1986, order, the district court explained its method and directed Smith to pay the partial filing fee within twenty days of the date of the order.  On December 2, 1986, the district court, having received no response from Smith, dismissed the action without prejudice.


4
As the fee assessment procedure followed by the district court comported with the system approved in Evans v. Croom, we affirm the district court's dismissal of the action for failure to pay the partial fee.  Because the dispositive issues recently have been decided authoritatively, we dispense with the oral argument.


5
AFFIRMED.